NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                 BARRY MICHAEL HASSELL, II, Appellant.

                              No. 1 CA-CR 16-0165
                               FILED 6-1-2017



            Appeal from the Superior Court in Maricopa County
                         No. CR2013-003511-001
                The Honorable Warren J. Granville, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Offices of Richard D. Gierloff, Mesa
By Richard D. Gierloff
Counsel for Appellant
                             STATE v. HASSELL
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Patricia K. Norris joined.


M c M U R D I E, Judge:

¶1            Barry Michael Hassell (Defendant) appeals his convictions
for: (1) two counts of first degree murder, a class 1 dangerous felony; (2)
second-degree burglary of a home, a class 3 felony, and (3) conspiracy to
commit burglary of a vehicle, a class 3 felony, and the respective sentences
imposed.1

¶2             Defendant’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
certifying that, after a diligent search of the record, counsel found no
arguable question of law that was not frivolous. Defendant was given the
opportunity to file a supplemental brief, but did not do so. Counsel asks
this court to search the record for reversible error. See State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999). After reviewing the record, we affirm
Defendant’s convictions and sentences.

              FACTS AND PROCEDURAL BACKGROUND

¶3            On January 30, 2012, Phoenix Fire Department and Phoenix
Police Department received a 9-1-1 telephone call regarding a vehicle
engulfed in flames. Officer Ross responded to the call, conducted a record
search of the vehicle, and determined L.S. and G.S. (“the Victims”) owned
the vehicle. Officer Ross contacted Paradise Valley Police Department
requesting they contact the Victims to inform them about their vehicle.
Paradise Valley Police Officer Mary Keller responded to the Victims’ home
and upon arrival, saw smoke coming from the roof of the residence.

¶4          Officer Keller immediately contacted the Phoenix Fire
Department. The Phoenix Fire Department arrived and encountered an


1     Defendant was also convicted in separate unrelated indictment in
Maricopa County Cause Number CR2015-110925-001-DT. A separate
memorandum decision addressing that cause number is filed
contemporaneous with this decision.


                                        2
                           STATE v. HASSELL
                           Decision of the Court

active burning fire and found the Victims severely burned and bound by
their wrists and ankles to their bed.

¶5           Alcohol, Tobacco, and Firearms (“ATF”) Special Agent
Hildick concluded, based on his investigation, the fire to the Victims’
vehicle and home was arson. The home was ransacked and hundreds of
items were taken.

¶6            A phone call from a silent witness in late January 2012 and
early February 2012, led to multiple interviews of potential suspects, which
led to the subsequent contact with Defendant. Detective Schrimpf contacted
Defendant in March 2012 and proceeded to interview him about the double
homicide investigation. Defendant stated he did not recall the night in
question or whether he drove co-defendant Michael Crane to the Victims’
home.

¶7            On May 30, 2012, Detective Schrimpf and Sergeant Dodd
mirandized and interviewed Defendant. Defendant stated he drove
Michael Crane to the area of Camelback and 32nd Street looking to commit
burglaries, whether it be cars, homes, or “whatever.” Defendant was
indicted in September 2013 with the instant charges. He was nevertheless
released in November 2013 on supervised release subject to, inter alia,
curfew and electronic monitoring, and his bond was reduced. A bench
warrant issued in March 2015 after Defendant absconded and violated his
electronic monitoring release conditions.2

¶8           A 19-day trial took place from November 2015 to December
2015 in CR2013-003511-001. Defendant testified on his own behalf, stating
he drove Crane to Paradise Valley and admitted that he considered looking
into some vehicles. Defendant also testified he walked for about 15 to 20
minutes before he lost sight of Crane and began looking for him. Defendant
claimed he spotted a Paradise Valley patrol officer and decided to leave the
area at around 3:40 a.m. He further testified he did not know where the




2      The State charged Defendant with escape in the second degree, a
class 5 felony; interference with monitoring devices, a class 4 felony;
unlawful flight from law enforcement vehicle, a class 5 felony, aggravated
assault, a class 3 felony, and misconduct involving weapons, a class 4
felony. The State moved to consolidate the matters and the motion was
denied.



                                     3
                           STATE v. HASSELL
                           Decision of the Court

Victims’ home was, and left without Crane and did not hear from Crane for
days thereafter.

¶9              However, William Williams, an FBI cell phone records
analyst, testified Defendant used a tower in proximity to the Victims’ home,
specifically placing Defendant outside the home. Furthermore, Defendant’s
license plate was run by Paradise Valley Police Officers at 2:57 a.m., further
refuting Defendant’s testimony that he left the area at 2:00 a.m. Cell phone
records revealed Defendant had contact with Crane on January 31, 2012.3

¶10           DNA Analyst Stephanie Bond testified that over 200 items
were collected from the scene, and though the results regarding many items
tested were inconclusive, she could not exclude Defendant. Specifically, a
mixture of DNA was found on the pistol and she could not exclude
Defendant.

¶11           Defendant was found guilty, with pecuniary gain, age of the
victims, and acting with an accomplice as aggravating factors. Defendant
was sentenced to two life terms with the possibility of release after 25
calendar years on counts 1 and 2, a presumptive term of 11.25 years’
incarceration on count 3, and an aggravated term of 15 years’ incarceration
on count 4 with 508 days’ pre-sentence incarceration. The superior court
also found Defendant had two prior felony convictions for sentencing on
counts 3 and 4. Counts 1, 2, and 3 were order to be served concurrently to
each other, but consecutive to count 4.

¶12          Defendant timely appealed and we have jurisdiction
pursuant to Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§
12-120.21(A)(1), 13-4031, and -4033(A)(1).4

                               DISCUSSION

¶13          We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.



3     Defendant also admitted to having two prior convictions in
Maricopa County Cause No. CR 2006-141171 and CR2008-13261-008.

4      We cite to the current version of applicable statutes and rules when
no revision material to this case has occurred.



                                      4
                           STATE v. HASSELL
                           Decision of the Court

¶14            Defendant was present and represented by counsel at all
stages of the proceedings against him. The record reflects the superior court
afforded Defendant all his constitutional and statutory rights, and the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdict. Defendant’s sentences fall within the range
prescribed by law, with proper credit given for presentence incarceration.

                              CONCLUSION

¶15           Defendant’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to
Defendant’s representation in this appeal will end after informing
Defendant of the outcome of this appeal and his future options, unless
counsel’s review reveals an issue appropriate for submission to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584–85 (1984). On the court’s own motion, Defendant has 30 days from the
date of this decision to proceed, if he desires, with a pro se motion for
reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       5